Citation Nr: 0733161	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-01 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension, 
secondary to the veteran's diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2003 and December 2005 rating decisions.

In January 2007, the veteran wrote a letter indicating that 
he wished to withdraw all of his pending issues, except for 
those relating to hypertension and hepatitis C.


FINDINGS OF FACT

1.  The veteran had been diagnosed with hepatitis C.

2.  The veteran was exposed to several risk factors for 
hepatitis C during service.

3.  The medical evidence fails to show the onset of 
hypertension during service, and the veteran was treated for 
hypertension for several years before he was diagnosed with 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hepatitis C have been 
met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Criteria for service connection for hypertension have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.  Secondary service connection may be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disorder.  38 C.F.R. § 3.310(a).

Hepatitis C 

The veteran was diagnosed with hepatitis C in 1997, which he 
believes is the result of his time in service.

The medical community recognizes several risk factors for 
hepatitis C, including: organ transplants before 1992, 
transfusions of blood or blood products before 1992, 
hemodialysis, accidental exposure to blood by health care 
workers (to include combat medics or corpsman), intravenous 
drug use or intranasal cocaine use, high risk sexual 
activity, and other direct percutaneous (through the skin) 
exposure to blood such as by tattooing.

The evidence reflects that the veteran was exposed to several 
of these risk factors while in service.

The veteran served in the United States Marine Corps in the 
Republic of Vietnam, where he was wounded in both shoulders 
by an exploding mortar in an ambush.  The veteran reported 
that his unit was ambushed around midnight, and that he was 
hit be shrapnel early on in the fighting.  The veteran 
indicated that several men near him were killed and he was 
paralyzed for an hour.  The veteran stated that there were 
only two medics present, and as a result he was not treated 
until the morning.  Service medical records confirm that the 
veteran was injured by mortar fire and air evacuated out 8 
hours later where his wounds were debrided.  It was noted 
that the veteran had multiple fragmentation wounds in his 
right shoulder and back.  At the time of admission, the 
veteran had a 1 inch shrapnel wound in the left supraspinous 
region, and a 2 inch elliptical shrapnel wound at the apex of 
the right shoulder.  The records provide no indication as to 
how much blood the veteran lost or whether he was given a 
blood transfusion.

The veteran reported at a May 2005 hepatology consult that 
while in Vietnam he drank from streams and had heterosexual 
contact.  The veteran also reported getting a tattoo while in 
service.  While there is no mention of a tattoo on the 
veteran's separation physical, the veteran submitted a copy 
of an old photograph of himself with a picture of the tattoo 
circled.  The tattoo was difficult to make out in the 
picture, but the veteran described it as a bulldog with 
U.S.M.C. written under it.  The veteran reported that he had 
gotten the tattoo roughly two weeks before being sent to 
Vietnam.  The photo is not dated, but the content of the 
tattoo is consistent with something a person might get while 
in service, and the veteran's appearance in the photo seems 
consistent with the age he would have been in service.  

In a January 2003 VA examination report, the veteran denied 
any intravenous drug use.  Additionally, the veteran's claims 
file is void of any post-service exposure to risk factors for 
hepatitis C.

Thus, it may be concluded the veteran was exposed to several 
potential risk factors for hepatitis C while in service, and 
there is no report of exposure to any risk factors following 
service.  The veteran was involved in combat and was awarded 
the Purple Heart for his meritorious service.  It is known 
that he was wounded and it is quite possible that he was 
exposed to the blood of other soldiers.  The veteran also got 
a tattoo while in service.  

While the veteran did not get diagnosed with hepatitis C for 
many years after service, the veteran never manifested any 
symptoms of the virus at any time; and he was only diagnosed 
with hepatitis C when blood was tested as part of an 
insurance physical.  As such, the mere fact that the veteran 
did not manifest symptoms of hepatitis C during, or shortly 
after, service is not dispositive of his having contracted 
hepatitis C while in service.

Generally speaking, in decisions on claims for veterans' 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence (i.e. where the evidence supports the claim 
or is in relative equipoise, the appellant prevails).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56.  Only where the "fair preponderance of the evidence" is 
against the claim will the veteran lose.  Id.

Accordingly, resolving reasonable doubt in the veteran's 
favor, the evidence shows that it is at least as likely as 
not that he contracted hepatitis C during service, and his 
claim is therefore granted.

Hypertension 

The veteran contends that his diagnosed hypertension is 
secondary to his service-connected diabetes.

The veteran denied high blood pressure at time of enlistment 
(as revealed by his service medical records), and his blood 
pressure was found to be 114/64 at his separation physical.

Following service, the first blood pressure reading in the 
veteran's claims file was recorded in February 1975 and shows 
blood pressure of 140/90.  However, it was noted that the 
veteran's medical history was negative for either diabetes 
mellitus or hypertension when the veteran had two hernias 
repaired in February 1985.  

In August 1990, the veteran was noted to have borderline 
hypertension.  His blood pressure in April 1992 was 160/98, 
and in November 1992 it was 160/100 and the veteran was noted 
to be on blood pressure pills.  In August 1995, it was noted 
that the veteran's blood pressure was well controlled, and it 
was in 1995 when the records show the veteran had new onset 
of diabetes.  

The veteran underwent a VA examination in January 2003 at 
which it was noted that he had been treated for hypertension 
prior to being diagnosed with diabetes mellitus.  A doctor 
from the cardio-vascular division indicated that while 
diabetes mellitus and hypertension often co-exist, aside from 
both being related to obesity, he was not aware of a direct 
link between the two. 

While the veteran believes that his hypertension was caused 
by his diabetes mellitus, he is not medically qualified to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his hypertension and his diabetes mellitus.  

The evidence shows that the veteran was diagnosed with 
hypertension several years before being diagnosed with 
diabetes mellitus; and no medical opinion of record has been 
advanced suggesting that the veteran's hypertension was 
caused by his diabetes mellitus.  As such, the evidence fails 
to make it as likely as not that the veteran's hypertension 
was caused by his diabetes mellitus.  There is also no 
indication that the veteran's hypertension is directly 
related to his time in service, as the veteran's blood 
pressure was normal at separation, he did not develop 
hypertension for many years after service, and no medical 
opinion of record has suggested a link between the veteran's 
hypertension and his time in service.  As such, the veteran's 
claim is denied on both a direct basis and on a secondary 
basis.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In light of the resolution of the veteran's hepatitis C 
claim, a detailed discussion of VA's various duties to notify 
and assist is unnecessary with regard to that issue (because 
any potential failure of VA in fulfilling these duties is 
harmless error).

With regard to the veteran's hypertension claim, required 
notice was completed by a letter dated in January 2005, which 
informed the veteran of all four elements required by the 
Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA treatment records have been obtained.  The veteran was 
also provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran was scheduled to testify at a 
hearing before the Board, but he failed to appear. 

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's hypertension claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Service connection for hepatitis C is granted.

Service connection for hypertension is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


